Citation Nr: 0330665	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) Dependency and Indemnity 
Compensation (DIC) benefits awarded under 38 U.S.C.A. § 1151 
(West 2002), in the amount of $16,384.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to December 
1972.  He died in August 1996.  The appellant is the 
surviving spouse of the deceased veteran.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (the RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO and 
Committee.

2.  In July 1998, the appellant was awarded VA Dependency 
and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1151, effective from September 1, 1996.  

3.  In August 2000, the appellant was paid $450,000.00 by 
the United States in the settlement of a medical malpractice 
claim filed under the Federal Tort Claims Act by the 
appellant against the United States based upon the death of 
the veteran under the same circumstances by which 
38 U.S.C.A. § 1151, DIC benefits had been established.

4.  In November 2000, the RO notified the appellant that VA 
proposed to stop DIC payments, effective November 1, 2000, 
as an offset until the $450,000 tort claim settlement was 
recouped.  The appellant was asked to submit any evidence 
that showed that this offset should not be made, and 
informed that accepted payments would have to be repaid if 
it was determined that the proposed adjustment was proper.  
The appellant was further advised that, whether she agreed 
or disagreed with the proposed adjustment, she could 
minimize the potential overpayment by requesting an 
immediate adjustment.  

5.  In October 2001, the RO stopped payment to the appellant 
of her DIC benefits, effective from November 1, 2000, 
resulting in an overpayment of $16,384.00.

6.  The appellant was at fault in the creation of the 
overpayment of DIC benefits.  

7.  The VA was without fault in the creation of the 
overpayment of DIC benefits.

8.  The failure of the Government to insist upon its right 
to repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as 
she accepted benefits to which she was not entitled.

9.  The appellant's income, with consideration of the costs 
of life's basic necessities, is sufficient to permit 
repayment of the overpayment indebtedness, without resulting 
in excessive financial difficulty, and the collection of the 
indebtedness would not defeat the purpose of the DIC benefit 
program, or otherwise be inequitable.


CONCLUSIONS OF LAW

1.  Between November 1, 2000, and October 2001, the 
appellant was not entitled to the receipt of DIC benefits 
that were paid to her; the overpayment of those benefits, in 
the amount of $16,384.00 resulted in the creation of an 
indebtedness to VA.  38 U.S.C.A. §§ 1151,  5107 (West 2002); 
38 C.F.R. §§  3.800(a)(2) (2003).

2.  Recovery of the overpayment of DIC benefits awarded under 
38 U.S.C.A. § 1151, in the amount of $16,384.00, would not 
violate the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 1.963, 1.965 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is not applicable to cases involving 
waiver of indebtedness.  Barger v. Principi, 16 Vet. App. 
132 (2002).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the 
case for purposes of ascertaining that the appellant has had 
a fair opportunity to present arguments and evidence in 
support of her request for a waiver.  In short, the Board 
concludes from that review that the requirements for the 
fair development of the waiver request have been met in this 
case.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to her case.  VA has satisfied 
its duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to 
be any reason to believe that the debt was improperly 
created.  To the contrary, in making her request for a 
waiver in January 2002, the appellant stated that she agreed 
with the overpayment of DIC benefits in the amount of 
$16,384.00.  As such, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$16,384.00.  The Committee found that the collection of the 
overpayment from the appellant would not be against the 
principles or equity and good conscience.  See 38 C.F.R. 
§ 1.965 (2003).  

In the interest of clarity, the Board will initially present 
a factual background.  Thereafter, the Board will analyze 
the appellant's claim and render a decision. 

Factual Background

The veteran died in August 1996.  His Certificate of Death 
states that the immediate cause of death was metastatic lung 
cancer.  

In October 1996, the appellant filed a claim for Dependency 
and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1151.  It was the appellant's contention that had the 
veteran received proper diagnostic studies from VA, the 
cancer could possibly have been caught in time to be 
operable.  

In July 1998, the appellant was awarded VA DIC benefits 
under 38 U.S.C.A. § 1151, effective from September 1, 1996.  
The award was based upon the veteran's treatment at a VA 
facility from 1994 through 1996.  It was determined that 
there was a lack of aggressive treatment in the veteran's 
case, and that had proper testing been accomplished, it was 
more likely than not that the veteran's cancer would have 
been detected earlier.  

In January 2000, the appellant, through her attorney, filed 
a medical malpractice claim against the United States in the 
United States District Court for the Western District of 
Pennsylvania under the Federal Tort Claims Act based upon 
the death of the veteran.  Essentially, it was the 
appellant's contention that the VA doctors that had treated 
the veteran in 1996 were negligent in their failure to 
timely detect the veteran's lung cancer, and had the veteran 
received proper diagnostic studies from VA, the cancer could 
possibly have been caught in time to be operable and the 
veteran may have survived or his life may have been 
prolonged.  

In August 2000, the appellant was paid $450,000.00 by the 
United States Attorney in settlement of the foregoing 
medical malpractice claim.  

On November 28, 2000, the RO notified the appellant that VA 
proposed to stop DIC payments effective November 1, 2000 as 
an offset until the $450,000 tort claim settlement was 
recouped.  The appellant was asked to submit any evidence 
that showed that this offset should not be made, and 
informed that her acceptance of payments would have to be 
repaid if it was determined that the proposed adjustment was 
proper.  The appellant was further advised that, whether she 
agreed or disagreed with the proposed adjustment, she could 
minimize the potential overpayment by requesting an 
immediate adjustment.  There is no record of a response from 
the appellant to this notice.  

In October 2001, the RO stopped payment to the appellant of 
her DIC benefits, effective from November 1, 2000, resulting 
in an overpayment of $16,384.00.

In January 2002, the appellant filed a request for a waiver 
of her DIC overpayment indebtedness.  In making her request, 
the appellant stated that she agreed with the overpayment of 
DIC benefits in the amount of $16,384.00.  She admitted that 
she had received the November 28, 2000 letter from the RO 
that stated that DIC benefits would be stopped effective 
November 1, 2000, but when the DIC benefits continued after 
November 1, 2000, she wondered whether the law had changed.  
She stated that because of her own complicated medical 
problems and personal stresses, she neglected to follow 
through.  She admitted that she was aware through advice of 
her attorney that her DIC would be stopped upon receipt of 
the tort settlement.  The appellant stated that she had to 
endure two surgeries, the stress of her own possible cancer, 
the death of a parent, and the loss of her husband.  She 
stated that her financial status was very unpredictable 
because of medical and counseling fees, unstable employment, 
and the expenses of providing for her children.  She 
requested a waiver because of such hardship.  

Pursuant to her request for a waiver, the appellant 
submitted a financial status report, dated in February 2002.  
She indicated that she was married, and had two minor 
dependents.  In the report, she indicated that her monthly 
gross salary was $2,240, but after deductions her monthly 
net take home pay was $802.  She stated that her husband had 
no employment or income.  She indicated that her total 
monthly expenses was $2,256.54, and that she endured a 
monthly deficit of $1,454.54.  In terms of assets, the 
appellant stated that they totaled $42,900, including real 
estate valued at $35,000, and three vehicles worth a total 
of $7,900.  She failed to provide the amount of cash that 
she had in the bank, but indicated that she had $17 cash in 
hand.  In terms of debts, she listed debts solely from 
medical expenses that totaled $4,728, which were all past 
due.  

Analysis

Under 38 U.S.C.A. § 1151, "[w]here an individual is, on or 
after December 1, 1962, awarded a judgment against the 
United States in a civil action brought pursuant to section 
1346(b) of title 28, or . . . enters into a settlement or 
compromise under section 2672 or 2677 of title 28 by reason 
of a disability or death treated pursuant to this section as 
if it were service-connected, then no benefits shall be paid 
to such individual for any month beginning after the date 
such judgment, settlement, or compromise becomes final until 
the aggregate amount of benefits which would be paid but for 
this subsection equals the total amount included in such 
judgment, settlement or compromise."  38 U.S.C.A. § 1151(b) 
(West 2002).

VA regulations implementing section 1151(b) provide that 
where any person is awarded a judgment on or after December 
1, 1962, against the United States in a civil action brought 
pursuant to 28 U.S.C. § 1346(b), or enters into a settlement 
or compromise on or after December 1, 1962, under 28 U.S.C. 
§ 2672 or § 2677, by reason of disability, aggravation or 
death within the purview of this section [i.e., 38 U.S.C.A. 
§ 1151], no compensation . . . shall be paid to such person 
for any month beginning after the date of such judgment, 
settlement, or compromise on account of such disability, 
aggravation, or death becomes final until the total amount 
of benefits which would be paid except for this provision 
equals the total amount included in such judgment, 
settlement, or compromise.  The provisions of this paragraph 
do not apply, however, to any portion of such compensation 
or dependency and indemnity compensation payable for any 
period preceding the end of the month in which such 
judgment, settlement, or compromise becomes final.  
38 C.F.R. § 3.800(a)(2) (2003).

Here, the RO granted the appellant DIC compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 based upon 
the death of the veteran, the appellant's husband.  However, 
the appellant subsequently obtained a $450,000.00 settlement 
of a Federal Torts claim based on the same circumstances 
that lead to the veteran's demise.  The appellant requested 
a waiver of the overpayment that was created in the amount 
of $16,384.00.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of 
the following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  The Board's review of the record reflects that in 
its January 2002 waiver decision, the Committee determined 
that there was no indication of fraud, misrepresentation or 
bad faith on the part of the appellant in this case.  The 
Board agrees with that preliminary finding.  Therefore, 
there is no statutory bar to waiver of recovery of the 
overpayment.  

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The 
following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The appellant contends that the principles of equity and 
good conscience support her request for a waiver since, 
according to her, any fault that she had in the creation of 
the overpayment should be mitigated by the fact that she had 
many health concerns when the overpayment was created, and 
that she reasonably believed that the law pertaining to 
recoupment had changed.  She has also alleged that 
collection of the overpayment would impose an undue hardship 
upon her and her family.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the appellant 
are more significant to the case before the Board.  Although 
not a specific element for consideration under equity and 
good conscience, the Board also looks to whether there are 
any mitigating circumstances that can be taken under 
consideration in the decision.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-
90-5, February 12, 1990).  Fault should initially be 
considered relative to the degree of control the debtor had 
over the circumstances leading to the overpayment.  If 
control is established, even to a minor degree, the 
secondary determination is whether the debtor's actions were 
those expected of a person exercising a high degree of care, 
with due regard for the debtor's contractual responsibility 
to the Government.  The age, financial experience, and 
education of the debtor should also be considered in these 
determinations.  

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the appellant 
alleges that because of health problems and the continuation 
of DIC payments after November 1, 2000, she was unaware that 
an overpayment was being made during its creation.  The 
evidence does not support this allegation.  The evidence of 
record demonstrates that the appellant was specifically 
notified in the November 28, 2000, letter that an 
overpayment was likely to be created because of the proposed 
termination of DIC payments.  The appellant has admitted 
that her attorney had advised her of the likelihood of 
recoupment by VA and its effect on her DIC payments.  If the 
appellant was unsure of the meaning of VA's letter and the 
continuation of DIC payments, she certainly had the legal 
resources to obtain the proper information.  

After consideration of the record, the Board concurs with 
the RO that the appellant was at fault in the creation of 
the overpayment.  She had been properly advised exactly how 
to avoid the overpayment, yet failed to do so.  Curiously, 
the appellant admitted that she was fully aware that the 
recoupment was necessary at the same time that she suggested 
that she did not know whether the law had changed pertaining 
to recoupment.  

The RO took appropriate action to stop the payment of the 
DIC award for recoupment purposes.  The RO provided the 
appellant with all the information that she needed in a 
timely manner in order to avoid the overpayment.  Thus, with 
regards to the balancing of faults between the appellant and 
VA, all fault in the creation of the debt rests with the 
appellant.

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the 
benefit, by nullifying the object for which it was intended.  
DIC benefits were intended to provide the appellant with 
support in replacement of the monetary loss that the 
appellant incurred because of the death of the veteran.  The 
settlement in the tort claim provided similar benefits.  
Recovery of those amounts to which the appellant was not 
entitled would therefore not defeat the purpose of the 
benefit.  On the other hand, the failure of the Government 
to insist upon its right to repayment of this debt would 
result in unjust enrichment of the appellant at the expense 
of the Government to the extent that the appellant was paid 
twice for the same benefit.  The appellant in this case did 
not, according to the available record, change her position 
to her detriment as a result of the award of DIC benefits.

Prior to an equitable ascertainment of whether a waiver can 
be granted, the Board must analyze whether recovery of the 
overpayment from the appellant would result in undue 
financial hardship.  In the financial status report 
submitted, there was shown a significant negative monthly 
balance after payment of monthly expenses.  The report, 
however, failed to account for the $450,000 settlement that 
the appellant had received only two years earlier.  The 
report indicated that the appellant was employed as a nurse 
and had a significant income.  She is relatively young and 
should be expected to have many more years of gainful 
employment.  Although the appellant's spouse was listed as 
unemployed, barring disability, he is expected to contribute 
to the expenses of the household.  

The Board also notes that the appellant and her spouse have 
relatively little debt, and have maintained payments on 
them.  The appellant is expected to accord a debt to VA the 
same regard given to any other debt.  With prudent 
budgeting, it is apparent that collection of the overpayment 
within a reasonable period of time would not in any way 
deprive the appellant or her family of the basic necessities 
of life.  Given in particular the appellant's failure to 
account for the sizable settlement from the government, 
there is no evidence that she will be forced to endure a 
lack of food, clothing, warmth, or shelter as a result of 
the collection of the debt.  Thus, there is no indication 
that recovery of the overpayment would cause undue hardship.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment would be unfair, 
unconscionable, or unjust.  This is so particularly since 
the appellant continued to accept DIC benefits at a time 
when she knew or absolutely should have known that their 
acceptance would result in an overpayment.  The Board finds, 
therefore, that under the principles of equity and good 
conscience, taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), 
and the lack of any mitigating circumstances, the 
preponderance of the evidence is against a waiver of the 
overpayment.  The evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107(b).  


ORDER

Waiver of recovery of the overpayment of DIC benefits 
awarded under 38 U.S.C.A. § 1151, in the amount of 
$16,384.00, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



